DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not disclose that the housing comprises a number of acoustically non-transparent side walls as claimed in claim 8.  In paragraph [0027], the specification discloses that the “housing 302 may include a number of relatively rigid and/or non-acoustically transparent side walls 306-310”.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not clear what the module housing is referred to, wherein the module housing compresses the zeolite into a smaller volume than if the zeolite were not encased within the module housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17-19, as broadly claimed, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestri (US 10,080,077).
Regarding claim 11, as broadly claimed, Silvestri teaches a headphone earcup (24, 24A, 24B, figure 1, col. 4, lines 13-17) each comprising a frame (42) defining an acoustic cavity (56, figures 1, 3) that is acoustically coupled to a sound output side of a driver (40), an earcup cushion (32, 34, 36, figures 1, 3) coupled to the frame (42) and dimensioned to surround the acoustic cavity (56, figures 1, 3), and an acoustically adsorbent module (34) comprising zeolite (col. 5, lines 25-32) that is acoustically coupled to the acoustic cavity (56, figures 1, 3).  
Regarding claim 17, as broadly claimed, Silvestri teaches the acoustically adsorbent module (34) that is positioned within the earcup cushion (figures 1, 3).  
Regarding claim 18, as broadly claimed, Silvestri teaches the acoustically adsorbent module (34) is integrated into the frame (figures 1, 3).  
Regarding claim 19, as broadly claimed, Silvestri teaches the acoustically adsorbent module (34) that is separately formed from the frame and earcup cushion (figures 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri (US 10,080,077) in view of Schoffmann et al. (US 9,635,455).
Regarding claim 1, Silvestri teaches a headphone (10, figure 1) comprising two headphone earcups (24, 24A, 24B, figure 1, col. 4, lines 13-17) each comprising a frame (42) defining a driver front volume chamber (56, figures 1, 3), and an adsorbent member (32, 34, 36) comprising zeolite (col. 5, lines 25-32) that is acoustically coupled to the driver front volume chamber (56, figures 1, 3).  Silvestri does not specifically disclose the zeolite that causes an 
Schoffmann et al. teaches an adsorbent member of an audio system (18, figure 2) comprising a sound absorbing material or zeolite (30) that is acoustically coupled to a volume chamber or a resonance volume (24) to cause an acoustic enlargement of the resonance volume (figure 2, col. 2, lines 34-42).
Therefore, it would have been obvious to one skilled in the art to provide the sound absorbing material and/or zeolite to cause an acoustic enlargement of the driver front volume chamber, as taught by Schoffmann et al., in the system of Silvestri for better providing a desired acoustic performance in the headphone system.
Regarding claim 2, as broadly claimed, Silvestri teaches an earcup cushion (32, 34, 36, figures 1, 3) that is coupled to the frame (42) and surrounding the driver front volume chamber (56, figures 1, 3).  
Regarding claim 3, as broadly claimed, Silvestri teaches the adsorbent member (34) that is positioned within the earcup cushion (figures 1, 3 and see col. 4, lines 30-40 and col, 5, lines 3-6).  
Regarding claim 4, as broadly claimed, Silvestri teaches the earcup cushion (32, 34, 36, figures 1, 3) that defines an opening (33, 37) coupling the adsorbent member to the driver front volume chamber (figures 1, 3).  
Regarding claim 5, as broadly claimed, Silvestri teaches an earcup cushion (32, 34, 36, figures 1, 3) coupled to the frame (42) and surrounding the driver front volume chamber (56, figures 1, 3), and wherein the earcup cushion (32, 34, 36, figures 1, 3) comprises a foam and the 
Regarding claim 6, as broadly claimed, Silvestri teaches the headphone, wherein the adsorbent member (32, 34, 36) is positioned inside the frame (figures 1, 3), and the frame comprises an opening (33, 37, 56, figures 1, 3) to acoustically couple the adsorbent member (32, 34, 36) to the driver front volume chamber (56, figures 1, 3, and see col. 4, lines 30-67 through col. 5, lines 1-12).  
Regarding claim 7, as broadly claimed, Silvestri teaches the adsorbent member (32, 34, 36) comprises an adsorbent material (34) that is encased within a housing coupled to the frame (figures 1, 3, and see col. 4, lines 44-53) or an earcup cushion (32, 34, 36) coupled to the frame (42, figures 1, 3). 
Regarding claims 7-8 (claim 8, as best understood with regarding 112, 1st as mentioned above), as interpreted in a different manner, Silvestri does not specifically disclose that the absorber material is encased within a housing and the housing comprises a number of non-acoustically transparent side wall and at least one acoustically transparent side wall as claimed.  However, providing the absorber material encased within a housing and the housing comprising a number of non-acoustically transparent side wall and at least one acoustically transparent side wall are well known in the art.
Schoffmann et al. teaches the absorber material (30) that is encased within a housing (22, 32, figures 2, 3, 4), wherein the housing (32) comprises a number of non-acoustically transparent side walls (34, 36, 38, figures 2, 3, 4) and at least one acoustically transparent side wall (40, 46, figures 2, 3, 4) to acoustically couple the absorbent material to the driver volume chamber (figure 2).

Regarding claim 10, Silvestri in view of Schoffmann teaches the adsorbent member that comprises a first adsorbent member (32 or 36) coupled to the frame and a second adsorbent member (34) coupled to an earcup cushion coupled to the frame (figures 1, 3 and see col. 1, lines 21-36 and lines 64-67 through col. 2, lines 1-34, and col. 5, lines 3-32).
Regarding claim 12, Silvestri does not specifically disclose that the zeolite is encased within a module housing as claimed.  However, providing the zeolite encased within a module housing is well known in the art.
Schoffmann et al. teaches an audio system comprising the zeolite material (30) that is encased within a module housing (22, 32, figures 2, 3, 4).
Therefore, it would have been obvious to one skilled in the art provide any housing for the absorber material or zeolite material in the system of Silvestri such as providing the zeolite material encased within a housing, as taught by Schoffmann et al., for better containing and/or retaining the absorbing material and better providing the improved acoustic performance to the system.
Regarding claims 15 and 20, (claim 15, as best understood with regarding 112, 2nd), Silvestri teaches the zeolite dampens standing waves within the acoustic cavity (col. 2, lines 2-
Schoffmann et al. teaches an adsorbent member of an audio system (18, figure 2) comprising a sound absorbing material or zeolite (30) that causes a simulated acoustic enlargement of the acoustic cavity (figure 2, col. 2, lines 34-42).
Therefore, it would have been obvious to one skilled in the art to provide the sound absorbing material and/or zeolite to cause a simulated acoustic enlargement of the acoustic cavity, as taught by Schoffmann et al., in the system of Silvestri for better providing a desired acoustic performance in the headphone system.
In addition to claim 15, as best understood with regarding 112, 2nd, Silvestri in view of Schoffmann teaches the sound absorbing material and/or the zeolite material to cause a simulated acoustic enlargement of the acoustic cavity or simulate a larger acoustic cavity.
Regarding claim 19, as interpreted in a different manner, Silvestri does not specifically disclose that the acoustically adsorbent module (34) is encased within a module housing or separated formed from the frame and earcup cushion as claimed.  However, providing the acoustically adsorbent module encased within a module housing or formed in a separated housing in an audio system is well known in the art.
Schoffmann et al. teaches an audio system comprising the acoustically adsorbent module (30) that is encased within a module housing or formed in a separate housing (22, 32, figures 3, 4).
.

Claims 9, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestri (US 10,080,077) in view of Schoffmann et al. (US 9,635,455) as applied to claim 1 above, and further in view of Herold et al. (US 9,615,165) and/or Wilk et al. (US 2016/0345090).
Regarding claims 9, 13 and 16, Silvestri does not specifically disclose that the housing or the module housing comprising an acoustically transparent mesh or an acoustically transparent mesh as claimed.  However, it is well known in the art to provide the housing for the absorbent material or the zeolite material comprising an acoustically transparent mesh material.
Herold et al. and/or Wilk et al. teaches an audio speaker system comprising a sound absorber material or the zeolite material (19 in Herold; and 232 in Wilk) that is encased within a housing or a module housing, wherein the housing or the module housing comprises an acoustically transparent mesh, an acoustically transparent mesh material (40, 41A, 41B, 42, 43, 44, 45, figures 2, 3 and 5-10 A-B, and see col. 7, lines 15-31, col. 9, lines 40-47 in Herold et al.; and/or 222, paragraph [0035], figure 3B in Wilk et al.) or a sidewall (222, paragraphs [0033] and [0035], figures 2, 3A, 3B in Wilk et al.)
Therefore, it would have been obvious to one skilled in the art to provide the housing or the module housing comprising an acoustically transparent mesh or an acoustically transparent 
Regarding claim 14, Silvestri in view of Schoffmann et al. in view of Herold et al. and/or Wilk et al. teaches the module housing that is formed, in part, by an acoustically transparent fabric (col. 7, lines 9-31, col. 9, lines 40-47 in Herold et al.; and/or paragraph [0035] in Wilk et al.).
In addition to claim 16, Silvestri in view of Schoffmann et al. in view of Wilk et al. teaches the module housing comprising at least one plastic side as claimed (222, figures 2, 3A, 3B, paragraph [0033] in Wilk et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sapiejewski et al. (US 8,374,373) teaches a headset including an earcup having a front opening and a cushion extending around the periphery of the front opening of the earcup, wherein the cushion has a first density, an inner radial portion, and an outer radial portion opposite the inner radial portion.
Sapiejewski et al. (US 2011/0216909) teaches a headset including an earcup having a front opening, extending in a radial direction and an axial direction and defining an earcup volume, and a bellows cushion extending around the periphery of the front opening of the earcup.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
March 25, 2022